Exhibit 10.2

EXCHANGE AGREEMENT

EXCHANGE AGREEMENT (as amended from time to time in accordance with its terms,
this “Agreement”), dated as of May 18, 2016 and effective as of the Effective
Date (as herein defined) among Charter Communications, Inc., a Delaware
corporation (formerly known as CCH I, LLC) (“New Charter”), CCH II, LLC, a
Delaware limited liability company (together with any Person or Persons in the
Charter Group (as defined below) to whom CCH II, LLC transfers any Units (as
defined below) or who otherwise holds any Units, the “Charter Member”), Charter
Communications Holdings, LLC, a Delaware limited liability company (“Charter
Holdings”), Advance/Newhouse Partnership, a New York partnership (“A/N”), and
such other permitted holders of Class B Common Units (as defined herein) from
time to time party hereto.

WHEREAS, the parties hereto desire to establish economic equivalency between
Common Units (as defined herein) and Class A Common Stock (as defined herein);
and

WHEREAS, the parties hereto desire to provide for the exchange from time to time
of Class B Common Units for cash or for shares of Class A Common Stock on the
terms and subject to the conditions set forth herein;

NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

SECTION 1.1 Definitions. The following definitions shall for all purposes,
unless the context otherwise clearly indicates, apply to the capitalized terms
used in this Agreement.

“Affiliate” means, with respect to any Person, any other Person, directly or
indirectly, through one or more intermediaries, controlling, controlled by, or
under common control with, such Person; it being understood that “control” or
any correlative version thereof in this Agreement shall have the meaning
ascribed thereto in Rule 12b-2 under the Exchange Act. Notwithstanding anything
to the contrary set forth in this Agreement, New Charter and its Subsidiaries
shall not be deemed to be Affiliates of A/N or any of its Affiliates.

“Agreement” has the meaning set forth in the preamble hereto.

“A/N” has the meaning set forth in the preamble hereto.

“A/N Party” has the meaning set forth in the LLC Agreement.

“Board of Directors” means the Board of Directors of New Charter.

“Business Day” means a day, other than Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by Law to
close.



--------------------------------------------------------------------------------

“Calendar Quarter” means each January 1 through March 31, April 1 through June
30, July 1 through September 30 and October 1 through December 31.

“Cash Exchange Payment” means an amount in cash equal to the product of (x) the
number of Class B Common Units Exchanged and (y) the VWAP of the Class A Common
Stock for the two consecutive Trading Days ending on and including the Trading
Day immediately prior to the date of delivery of the relevant Exchange Notice or
Notice of Foreclosure; provided that in calculating such average, (i) the
Closing Price for any Trading Day during the two Trading Day period prior to the
Ex-Dividend Date of any extraordinary distributions made on the Class A Common
Stock during the two Trading Day period shall be reduced by the value of such
distribution per share of Class A Common Stock, and (ii) the Closing Price for
any Trading Day during the two Trading Day period prior to the date of a
Subdivision or Combination of Class A Common Stock occurring during the two
Trading Day period shall automatically be adjusted in inverse proportion to such
Subdivision or Combination; and provided, further, that in connection with any
Exchange (other than pursuant to Section 2.1(b)) in connection with, and
immediately prior to, a Change of Control, the Cash Exchange Payment shall be
the fair market value, as determined by the Board of Directors in good faith, of
the per share consideration to be received by the holders of the Class A Common
Stock in connection with the Change of Control.

“Change of Control” means any (i) merger, consolidation or other business
combination of New Charter or Charter Holdings (or any of their respective
Subsidiaries that alone or together represent all or substantially all of New
Charter’s or Charter Holdings’ consolidated business at that time) or any
successor or other entity owning or holding substantially all of the assets of
New Charter or Charter Holdings and their respective Subsidiaries that results
in the holders of Class A Common Stock (in the case of New Charter) or the
holders of Common Units (in the case of Charter Holdings) immediately before the
consummation of such transaction, or a series of related transactions, holding,
directly or indirectly, less than 50% of the equity or voting power of New
Charter or Charter Holdings (or any such Subsidiary or Subsidiaries) or any
successor or other entity owning or holding substantially all of the assets of
New Charter or Charter Holdings and their respective Subsidiaries or the
surviving entity thereof, as applicable, immediately following the consummation
of such transaction or series of related transactions; it being understood that
such ownership shall be evaluated on a combined basis (i.e., on an as-converted,
as-exchanged basis and without regard to any voting power or ownership
limitation on A/N, Liberty Broadband or their respective Affiliates) so that any
ownership interest in the Charter Member shall be aggregated (without
duplication) with any ownership interest in Charter Holdings or any such
Subsidiary of New Charter, any other member of the Charter Group or any such
successor; (ii) transfer, in one or a series of related transactions, equity
interests representing 50% or more of the equity or voting power of
Charter Holdings or New Charter (or any of their respective Subsidiaries that
alone or together represent all or substantially all of New Charter’s or Charter
Holdings’ consolidated assets at that time) or any successor or other entity
owning or holding substantially all of the consolidated assets of New Charter
and Charter Holdings and their respective Subsidiaries, taken as a whole, to a
Person or Group (other than New Charter or any of its Subsidiaries), or
entitling such Person or Group to elect a majority of the board of directors or
similar governing body of New Charter or Charter

 

-2-



--------------------------------------------------------------------------------

Holdings (or such Subsidiary or Subsidiaries) or any such successor or other
entity; it being understood that such ownership shall be evaluated on a combined
basis (i.e., on an as-converted, as-exchanged basis and without regard to any
voting power or ownership limitation on A/N, Liberty Broadband or their
respective Affiliates) so that any ownership interest in the Charter Member
shall be aggregated (without duplication) with any ownership interest in Charter
Holdings or any such Subsidiary of New Charter or any such successor; or (iii)
sale or other disposition in one or a series of related transactions of all or
substantially all of the consolidated assets of New Charter or Charter Holdings
and their respective Subsidiaries. Notwithstanding anything to the contrary
contained herein, for purposes of determining whether a Change of Control has
occurred, it shall be assumed that all Class B Common Units have been exchanged
for shares of Class A Common Stock (or equity interests of any successor or
other entity owning or holding substantially all of the assets of New Charter
and its Subsidiaries) immediately prior to any such merger, consolidation, other
business combination or transfer and there is no limitation on the voting power
or ownership limitation on A/N and its Affiliates or on Liberty Broadband or its
Affiliates.

“Charter Group” has the meaning set forth in the LLC Agreement.

“Charter Holdings” has the meaning set forth in the preamble hereto, and shall
include any successor thereto.

“Class A Common Stock” means the Class A Common Stock, par value $0.001 per
share, of New Charter.

“Class A Common Unit” means (i) a Class A Common Unit of Charter Holdings, or
(ii) the common stock or other equity securities of a successor corporation or
entity for which a Class A Common Unit has been converted or exchanged.

“Class B Common Stock” means the Class B Common Stock, par value $0.001, of New
Charter.

“Class B Common Unit” means (i) a Class B Common Unit of Charter Holdings, or
(ii) the common stock or other equity securities of a successor corporation or
entity for which a Class B Common Unit has been converted or exchanged.

“Class B Unitholder” means each holder of one or more Class B Common Units party
hereto as of the date hereof or which, following the date hereof, executes a
joinder pursuant to Section 4.1 hereof.

“Closing Price” means, with respect to any Trading Day, the price per share of
the final trade of the Class A Common Stock on such day (but not including any
“after hours” trading) on the principal national securities exchange on which
the Class A Common Stock is listed or admitted to trading.

“Code” means the Internal Revenue Code of 1986, as amended.

 

-3-



--------------------------------------------------------------------------------

“Combination” means any combination of stock or units, as the case may be, by
reverse split, reclassification, recapitalization or otherwise.

“Common Units” means the Class A Common Units and the Class B Common Units.

“Commission” means the U.S. Securities and Exchange Commission and any successor
thereto.

“Convertible Preferred Unit” means a Convertible Preferred Unit of Charter
Holdings.

“Convertible Preferred Unitholder” means each holder of one or more Convertible
Preferred Units party hereto as of the date hereof or which, following the date
hereof, executes a joinder pursuant to Section 4.1 hereof.

“Date of Exchange” means (a) in the case of an exchange pursuant to an Exchange
Notice, the later of (i) the date identified in such Exchange Notice or (ii) two
(2) Business Days following the date of delivery of an Election Notice (or two
(2) Business Days following the date on which the Manager shall have been deemed
not to have made an election for Class A Common Stock to be provided in the
applicable Exchange) and (b) in the case of an exchange pursuant to Section 3.5
of the LLC Agreement, five (5) Business Days following the date of the
applicable Notice of Foreclosure if received by the Company.

“Effective Date” means the date hereof, following the effectiveness of the LLC
Agreement and the New Charter Certificate and the admission of A/N to Charter
Holdings as a Member.

“Election Notice” has the meaning set forth in Section 2.1(c).

“Exchange” means the surrender or exchange of Class B Common Units for cash or,
at the option of the Manager, shares of Class A Common Stock.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder, as amended, or any successor federal statute,
and the rules and regulations of the Commission thereunder, all as the same
shall be in effect from time to time.

“Exchange Notice” means a written election of Exchange substantially in the form
of Exhibit A, duly executed by the applicable Class B Unitholder.

“Ex-Dividend Date” means the first date on which the shares of Class A Common
Stock trade on the applicable exchange or in the applicable market regular way,
without the right to receive the dividend or distribution in question from New
Charter, or, if applicable, from the seller of the Class A Common Stock on such
exchange or market as determined by such exchange or market.

“Government Entity” means any federal, state, local or foreign government,
governmental subdivision, administrative body or other governmental or
quasi-governmental agency, tribunal, court or other entity of competent
jurisdiction.

 

-4-



--------------------------------------------------------------------------------

“Group” means “group” within the meaning of Rule 13d-3 under the Exchange Act.

“Law” means any applicable law, statute, ordinance, rule, regulation, code,
Order, judgment, injunction or decree enacted, issued, promulgated, enforced or
entered by a Government Entity or Self-Regulatory Organization (including, for
the sake of clarity, any policy statement or interpretation that has the force
of law with respect to any of the foregoing, and including common law).

“LLC Agreement” means the Amended and Restated Limited Liability Company
Agreement of Charter Holdings, by and among New Charter, CCH II, LLC, A/N and
Charter Holdings, dated as of the date hereof, as such agreement may be amended
from time to time in accordance with its terms.

“Manager” has the meaning set forth in the LLC Agreement.

“NASDAQ” means the NASDAQ Global Select Market or any successor thereto.

“New Charter” has the meaning set forth in the preamble hereto, and shall
include any successor thereto.

“New Charter Certificate” means the Amended and Restated Certificate of
Incorporation of New Charter, as the same may be amended from time to time in
accordance with its terms.

“Notice of Foreclosure” has the meaning set forth in the LLC Agreement.

“Order” means any order, injunction, judgment, decree, writ or other enforcement
action.

“Permitted Exchange Event” means one of the following events, as of the
applicable Date of Exchange:

(A) the Exchange by a Class B Unitholder representing in the aggregate 2% or
less of all outstanding Common Units, provided that no Date of Exchange pursuant
to this clause (A) has previously occurred (or will occur pursuant to a prior,
unrevoked Exchange Notice pursuant to this clause (A)) in the same Calendar
Quarter as such Date of Exchange;

(B) the Exchange by a Class B Unitholder representing in the aggregate more than
2% of all outstanding Common Units; or

(C) the Exchange by a Class B Unitholder in connection with a Change of Control
to the extent Common Units are not exchanged under Section 2.1(b).

“Permitted Transferee” has the meaning set forth in Section 4.1.

“Person” means an individual, a corporation, a partnership, an association, a
limited liability company, a joint venture, a Government Entity, a trust or
other entity or organization.

 

-5-



--------------------------------------------------------------------------------

“Preferred Stock” means one or more series of Preferred Stock, par value $0.001
per share, issued from time to time by New Charter.

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date hereof, by and among New Charter, A/N, Liberty Broadband and the
other parties from time to time party thereto, as such agreement may be amended
from time to time in accordance with its terms.

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

“Self-Regulatory Organization” means NASDAQ, the New York Stock Exchange, any
national securities exchange (as defined in the Exchange Act), any other
securities exchange, futures exchange, contract market or other exchange or
similar regulatory body or organization.

“Specified Documents” means this Agreement, the LLC Agreement, the Stockholders
Agreement, the Registration Rights Agreement, the Tax Receivables Agreement and
the New Charter Certificate.

“Stockholders Agreement” means the Second Amended and Restated Stockholders
Agreement, dated as of May 23, 2015, by and among New Charter, Old Charter (as
defined in the LLC Agreement), A/N and Liberty Broadband, as such agreement may
be amended from time to time in accordance with its terms.

“Subdivision” means any subdivision of stock or units, as the case may be, by
any split, dividend, reclassification, recapitalization or otherwise.

“Subsidiary” means, with respect to any Person, any other Person of which (i) a
majority of the outstanding share capital, voting securities or other equity
interests are owned, directly or indirectly, by such first Person and/or any
other Subsidiary of such first Person or (ii) such first Person and/or any other
Subsidiary of such first Person is entitled, directly or indirectly, to appoint
a majority of the board of directors or comparable body of such Person.

“Tax Distribution” has the meaning set forth in the LLC Agreement.

“Tax Receivables Agreement” means the Tax Receivables Agreement, by and among
A/N and New Charter, dated as of the date hereof, as such agreement may be
amended from time to time in accordance with its terms.

“Trading Day” shall mean any Business Day on which the Class A Common Stock is
traded, or able to be traded, on the principal national securities exchange on
which the Class A Common Stock is listed or admitted to trading.

“Unitholder” means a Class B Unitholder or a Convertible Preferred Unitholder.

 

-6-



--------------------------------------------------------------------------------

“Units” has the meaning set forth in the LLC Agreement.

“VWAP” means, for any specified period, with respect to any class of stock, a
price per share equal to the volume-weighted average of the trading prices of
such stock, as reported by Bloomberg L.P. (with respect to the Class A Common
Stock, on the screen entitled “CHTR <EQUITY> AQR SEC” or its equivalent
successor if such page is not available) for such period (without regard to
pre-open or after hours trading outside of any regular trading session during
such period).

SECTION 1.2 Interpretation. In this Agreement and in the Exhibits hereto, except
to the extent that the context otherwise clearly requires:

(a) the headings are for convenience of reference only and shall not affect the
interpretation of this Agreement;

(b) defined terms include the plural as well as the singular and vice versa;

(c) words importing gender include all genders;

(d) a reference to any statute, regulation or statutory or regulatory provision
shall be construed as a reference to the same as it may have been or may from
time to time be amended, extended, re-enacted or consolidated and to all
statutory and regulatory instruments or orders made under it;

(e) references to Articles, Sections, subsections, clauses and Exhibits are
references to Articles, Sections, subsections and clauses of, and Exhibits to,
this Agreement;

(f) references in this Agreement to “dollars” or “$” shall mean the lawful
currency of the United States of America;

(g) the words “including” and “include” and other words of similar import shall
be deemed to be followed by the phrase “without limitation”; and

(h) unless otherwise specified, references to any party to this Agreement or any
other document or agreement shall include its successors and permitted assigns.

The parties have participated jointly in negotiating and drafting this
Agreement. If an ambiguity or a question of intent or interpretation arises,
this Agreement shall be construed as if drafted jointly by the parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provision of this Agreement.

 

-7-



--------------------------------------------------------------------------------

SECTION 2.1 Exchange of Class B Common Units.

(a) Elective or Automatic Exchanges of Class B Common Units.

(i) In the event a Class B Unitholder wishes to effect a Permitted Exchange
Event, such Class B Unitholder shall (i) deliver to Charter Holdings an Exchange
Notice and (ii) surrender or, in the absence of such surrender, be deemed to
have surrendered, all Class B Common Units to Charter Holdings (free and clear
of all liens, encumbrances, rights of first refusal and similar restrictions) to
be surrendered pursuant to such Exchange Notice.

(ii) The consideration for the Class B Common Units to be surrendered pursuant
to Section 2.1(a)(i) or automatically exchanged pursuant to Section 3.5 of the
LLC Agreement shall be a Cash Exchange Payment by Charter Holdings; provided,
however, at the option of the Manager (on behalf of Charter Holdings), the
consideration for the Class B Common Units to be surrendered pursuant to Section
2.1(a)(i) or automatically exchanged pursuant to Section 3.5 of the LLC
Agreement shall be a number of shares of Class A Common Stock equal to the
number of Class B Common Units surrendered or automatically exchanged. If the
Manager elects, on behalf of Charter Holdings, for shares of Class A Common
Stock to be provided in an Exchange, whether pursuant to Section 2.1(a)(i) or
Section 3.5 of the LLC Agreement, (i) New Charter shall issue and contribute,
directly or indirectly, to Charter Holdings, the number of shares of Class A
Common Stock equal to the number of Class B Common Units surrendered or
automatically exchanged, (ii) in consideration for the issuance and contribution
described in clause (i), Charter Holdings shall issue to the Charter Member the
number of Class A Common Units equal to the number of shares of Class A Common
Stock issued and contributed to Charter Holdings, (iii) subject to Section 4.8
of the LLC Agreement, New Charter shall take such other actions as are necessary
to preserve the 1:1 Up-C structure between New Charter and Charter Holdings as
set forth in Section 2.3(a), and (iv) Charter Holdings shall (A) deliver or
cause to be delivered at the offices of the then-acting registrar and transfer
agent of the Class A Common Stock (or, if there is no then-acting registrar and
transfer agent of the Class A Common Stock, at the principal executive offices
of New Charter) the number of shares of Class A Common Stock deliverable upon
such Exchange, registered in the name of the relevant surrendering Unitholder
(or in such other name as is requested in writing by such Unitholder), or, in
the case of an automatic exchange of Class B Common Units pursuant to Section
3.5 of the LLC Agreement, in the name of the applicable lender(s) in
certificated or uncertificated form in the sole discretion of Charter Holdings,
or (B) if the Class A Common Stock is settled through the facilities of The
Depository Trust Company, upon the written instruction of the surrendering
Unitholder set forth in the Exchange Notice or, in the case of an automatic
exchange of Class B Common Units pursuant to Section 3.5 of the LLC Agreement,
at the direction of the applicable lender(s) set forth in the Notice of
Foreclosure, use its reasonable best efforts to deliver, or cause to be
delivered, the shares of Class A Common Stock deliverable to such surrendering
Unitholder or, in the case of an automatic exchange of Class B Common Units
pursuant to Section 3.5 of the LLC Agreement, the applicable lender(s), in the
Exchange through the facilities of The Depository Trust Company, to the account
of the participant of The Depository Trust Company designated by such
surrendering Unitholder in the Exchange Notice or, in the case of an automatic
exchange of Class B Common Units pursuant to Section 3.5 of the LLC Agreement,
at the direction of the applicable lender(s) in the Notice of Foreclosure. An
Exchange of Class B Common Units pursuant to Section 2.1(a)(i) will be deemed to
have been effected immediately prior to the close of business on the Date of
Exchange, and an automatic exchange of Class B Common Units pursuant to Section
3.5 of the

 

-8-



--------------------------------------------------------------------------------

LLC Agreement shall be deemed to have been effected immediately upon foreclosure
as set forth in Section 3.5 of the LLC Agreement, in each case, at which time
the exchanged Class B Common Units shall be deemed cancelled (and thereby cease
to exist) without any action required on the part of any Person, including New
Charter or Charter Holdings; provided, however, that in the event of an Exchange
hereunder in connection with, and immediately prior to, a Change of Control,
other than in connection with a foreclosure, the exchange of Class B Common
Units shall be deemed to be effective immediately prior to the consummation of
the Change of Control. If any shares of Class A Common Stock are issued pursuant
to this Section 2.1(a)(ii), the recipient will be treated as a holder of record
of Class A Common Stock as of the close of business on such Date of Exchange or,
in the event of an automatic exchange of Class B Common Units pursuant to
Section 3.5 of the LLC Agreement, immediately upon foreclosure. Charter Holdings
shall deliver (or cause to be delivered) to the exchanging Class B Unitholder or
applicable lender(s) the cash consideration or certificates, if any,
representing the Class A Common Stock deliverable pursuant to Section 2.1(a)(i)
on or before the date that is three (3) Business Days following the Date of
Exchange or, in the case of an automatic exchange of Class B Common Units
pursuant to Section 3.5 of the LLC Agreement, as soon as reasonably practicable,
and in any event on or before the Date of Exchange.

(b) Mandatory Exchanges. In connection with a Change of Control, and subject to
any approval of the Change of Control by the holders of Class A Common Stock and
Class B Common Stock required under the New Charter Certificate or applicable
law, New Charter or Charter Holdings shall have the right to require each Class
B Unitholder to Exchange some or all of the Class B Common Units owned by such
Class B Unitholder (free and clear of all liens, encumbrances, rights of first
refusal and similar restrictions), in consideration for the delivery by Charter
Holdings to such Class B Unitholder of a number of shares of Class A Common
Stock equal to the number of Class B Common Units required to be exchanged. Any
such Exchange pursuant to this Section 2.1(b) shall be effected by the surrender
or deemed surrender of the Class B Common Units to be exchanged and shall be
effective immediately prior to the consummation of the Change of Control (and,
for the avoidance of doubt, shall not be effective if such Change of Control is
not consummated), at which time the exchanged Class B Common Units shall be
deemed cancelled without any action required on the part of any Person,
including New Charter or Charter Holdings. To effect the delivery of such shares
of Class A Common Stock, (i) New Charter shall issue and contribute, directly or
indirectly, to Charter Holdings, the number of shares of Class A Common Stock
equal to the number of Class B Common Units surrendered, (ii) in consideration
for the issuance and contribution described in clause (i), Charter Holdings
shall issue to the Charter Member the number of Class A Common Units equal to
the number of shares of Class A Common Stock issued and contributed to Charter
Holdings, (iii) subject to Section 4.8 of the LLC Agreement, New Charter shall
take such other actions as are necessary to preserve the 1:1 Up-C structure
between New Charter and Charter Holdings as set forth in Section 2.3(a), and
(iv) Charter Holdings shall (A) deliver or cause to be delivered at the offices
of the then-acting registrar and transfer agent of the Class A Common Stock (or,
if there is no then-acting registrar and transfer agent of the Class A Common
Stock, at the principal executive offices of New Charter) the number of shares
of Class A Common Stock deliverable upon such Exchange, registered in the name
of the relevant surrendering Unitholder (or in such other name as is requested
in writing by such Unitholder),

 

-9-



--------------------------------------------------------------------------------

in certificated or uncertificated form, in the sole discretion of Charter
Holdings, or (B) if the Class A Common Stock is settled through the facilities
of The Depository Trust Company, upon the written instruction of the
surrendering Unitholder, use its reasonable best efforts to deliver, or cause to
be delivered, the shares of Class A Common Stock deliverable to such
surrendering Unitholder in the Exchange through the facilities of The Depository
Trust Company, to the account of the participant of The Depository Trust Company
designated by such surrendering Unitholder. If any shares of Class A Common
Stock are issued pursuant to this Section 2.1(b), the recipient will be treated
as a holder of record of Class A Common Stock as of immediately prior to the
consummation of the Change of Control. New Charter shall provide written notice
of an expected Change of Control to all Class B Unitholders within the earlier
of (x) five (5) days following the execution of the agreement with respect to
such Change of Control and (y) ten (10) days before the proposed date upon which
the contemplated Change of Control is to be effected, indicating in such notice
such information as may reasonably describe the Change of Control transaction,
subject to applicable law. New Charter shall update such notice from time to
time to reflect any material changes to such notice. New Charter may satisfy any
such notice and update requirements described in the preceding two sentences by
providing such information on a Form 8-K, Schedule TO, Schedule 14D-9 or similar
form filed with the SEC or a press release posted on its website.

(c) Election. After receipt of an Exchange Notice, the Manager, on behalf of
Charter Holdings, shall deliver a notice of election (an “Election Notice”)
within three (3) Business Days of Charter Holdings’ receipt of such Exchange
Notice, in which the Manager, on behalf of Charter Holdings, may elect for Class
A Common Stock to be provided in an elective Exchange pursuant to
Section 2.1(a)(i). If no Election Notice is given within such three (3) Business
Day period, the Manager shall be deemed not to have made an election for Class A
Common Stock to be provided in the applicable Exchange.

(d) As set forth in Section 2.1(a)(ii), an exchanging Class B Unitholder or, in
the case of an automatic exchange of Class B Common Units pursuant to Section
3.5 of the LLC Agreement, the applicable lender(s), shall be treated as a holder
of record of Class A Common Stock as of the close of business on such Date of
Exchange. Such exchanging Class B Unitholder or, in the case of an automatic
exchange of Class B Common Units pursuant to Section 3.5 of the LLC Agreement,
such applicable lender(s) shall be entitled to receive all the benefits to which
a holder of record of Class A Common Stock is entitled to receive as of such
time. New Charter and Charter Holdings agree that any record date for a dividend
or distribution with respect to the Class A Common Stock will occur on the same
date as or following the record date for any corresponding pro rata dividend or
distribution or other event with respect to the Common Units.

(e) Cancellation of Class B Common Stock. All voting rights of the Class B
Common Stock with respect to any exchanged Class B Common Unit shall
automatically be reduced as provided in the New Charter Certificate as of the
close of business on the applicable Date of Exchange without any action required
on the part of any Person.

 

-10-



--------------------------------------------------------------------------------

(f) Expenses. Charter Holdings shall bear its and the Charter Group’s expenses
and each exchanging Class B Unitholder or, in the case of an automatic exchange
of Class B Common Units pursuant to Section 3.5 of the LLC Agreement, the
applicable lender(s), shall bear its own expenses in connection with the
consummation of any Exchange, whether or not any such Exchange is ultimately
consummated, except that Charter Holdings shall bear any transfer taxes, stamp
taxes or duties, or other similar taxes in connection with, or arising by reason
of, any Exchange; provided, that if any shares of Class A Common Stock are to be
delivered in a name other than that of the Class B Unitholder that requested the
Exchange or applicable lender(s), then such Class B Unitholder, applicable
lender(s) or the Person in whose name such shares are to be delivered shall pay
to Charter Holdings the amount of any transfer taxes, stamp taxes or duties, or
other similar taxes in connection with, or arising by reason of, such Exchange
(to the extent the amount of any such taxes are in excess of what would be
required to be paid by New Charter or Charter Holdings in connection with, or
arising by reason of, such Exchange if the shares of Class A Common Stock were
to be delivered in the name of the Class B Unitholder that requested the
Exchange or applicable lender(s)) or shall establish to the reasonable
satisfaction of New Charter and Charter Holdings that such tax has been paid or
is not payable. For the avoidance of doubt, each exchanging Class B Unitholder
shall bear any and all income or gains taxes imposed on gain realized by such
exchanging Class B Unitholder as a result of any such Exchange.

(g) Treatment for U.S. Federal Income Tax Purposes. For U.S. Federal income tax
purposes, the parties agree to treat an Exchange for cash that is not directly
traceable to cash received from New Charter as a distribution under Section 731
of the Code and to treat any other Exchange as a “disguised sale” of Class B
Common Units from A/N to a member of the Charter Group, and each of the parties
shall file all tax returns in a manner consistent with such treatment.

SECTION 2.2 Common Stock to be Issued.

(a) In connection with any Exchange, whether pursuant to Section 2(a)(i),
Section 2(b) or Section 3.5 of the LLC Agreement, or other transaction described
herein, New Charter and Charter Holdings reserve the right to provide shares of
Class A Common Stock that are registered pursuant to the Securities Act,
unregistered shares of Class A Common Stock or any combination thereof, as each
of them may determine in its sole discretion.

(b) New Charter shall at all times reserve and keep available out of its
authorized but unissued Class A Common Stock such number of shares of Class A
Common Stock necessary to satisfy its obligations hereunder. New Charter,
Charter Holdings and the exchanging Class B Unitholder(s) shall use their
respective reasonable best efforts to obtain the approval of any Government
Entity required under any Law prior to and comply with all federal and state
securities laws in connection with the issuance of Class A Common Stock in any
Exchange. New Charter shall use its reasonable best efforts to list the shares
of Class A Common Stock issued in any Exchange on NASDAQ (or such other national
securities exchange upon which the Class A Common Stock of New Charter may be
listed on the Date of Exchange) prior to the delivery thereof to the exchanging
Class B Unitholder.

(c) Any Class A Common Stock to be issued by New Charter in accordance with this
Agreement shall be validly issued, fully paid and non-assessable.

 

-11-



--------------------------------------------------------------------------------

SECTION 2.3 Capital Structure of New Charter and Charter Holdings.

(a) New Charter shall, and shall cause Charter Holdings to, take all actions
necessary so that, at all times for as long as this Agreement is in effect (i)
each Class B Common Unit has the same economic rights as each Class A Common
Unit; (ii) the number of Class A Common Units outstanding equals the number of
shares of Class A Common Stock outstanding; and (iii) subject to Section 4.8 of
the LLC Agreement, New Charter and Charter Holdings shall otherwise maintain a
1:1 Up-C structure (except with respect to the Class B Common Units and
Convertible Preferred Units).

(b) As promptly as practicable following the issuance by New Charter of any
shares of Class A Common Stock other than pursuant to an Exchange (including any
issuance in connection with a business acquisition by New Charter or its
Subsidiaries, an equity incentive program or upon the conversion, exercise or
exchange of any security or other instrument convertible into or exercisable or
exchangeable for shares of Class A Common Stock), New Charter shall contribute,
directly or indirectly, the proceeds of such issuance (including the exercise
price or other proceeds or property received in connection with any issuance in
connection with the exercise of options, warrants or other rights to purchase
shares of Class A Common Stock), if any (net of any selling or underwriting
discounts or commissions) to Charter Holdings, and Charter Holdings shall issue
Class A Common Units to the Charter Member equal to the number of shares of
Class A Common Stock issued; provided, that in lieu of such contribution and
issuance, New Charter may agree with a Class B Unitholder to transfer such net
proceeds to such Class B Unitholder in exchange for the receipt by the Charter
Member of a number of Class B Common Units equal to the number of shares of
Class A Common Stock to which such net proceeds relate. Any agreement by such
Class B Unitholder shall be in such Class B Unitholder’s sole discretion. Any
Class B Common Unit so acquired by the Charter Member shall be converted into a
Class A Common Unit held by the Charter Member automatically and without any
further action by Charter Holdings or the Charter Member. In such event, subject
to Section 4.8 of the LLC Agreement, New Charter shall, in addition, take such
other action as is necessary to preserve the 1:1 Up-C structure between New
Charter and Charter Holdings as set forth in Section 2.3(a).

(c) New Charter shall not in any manner effect any Subdivision or Combination of
Class A Common Stock unless Charter Holdings simultaneously effects a
Subdivision or Combination, as the case may be, of Common Units with an
identical ratio as the Subdivision or Combination of Class A Common Stock.
Charter Holdings shall not in any manner effect any Subdivision or Combination
of Common Units unless New Charter simultaneously effects a Subdivision or
Combination, as the case may be, of Class A Common Stock with an identical ratio
as the Subdivision or Combination of Common Units.

(d) New Charter shall not issue any class of equity securities other than its
Class A Common Stock or the Class B Common Stock issued to A/N unless (i)
Charter Holdings issues

 

-12-



--------------------------------------------------------------------------------

or agrees to issue, as the case may be, to the Charter Member a number of units,
with designations, preferences and other rights and terms that are substantially
the same as such shares of equity securities, equal to the number of such shares
of equity securities issued by New Charter, (ii) New Charter transfers to
Charter Holdings the proceeds (net of any selling or underwriting discounts or
commissions) of the issuance of such shares of equity securities (and agrees to
transfer to Charter Holdings any amounts paid by the holders of securities or
instruments exercisable or exchangeable therefor upon their exercise or
exchange, if applicable), and (iii) subject to Section 4.8 of the LLC Agreement,
New Charter takes such other action as is necessary to preserve the 1:1 Up-C
structure between New Charter and Charter Holdings as set forth in Section
2.3(a); provided that, notwithstanding the foregoing, New Charter shall not be
required to comply with this sentence in the adoption or implementation of a
Rights Plan (as defined in the New Charter Certificate) in compliance with the
Stockholders Agreement, but shall be required to comply with this sentence in
connection with any separation of the rights under such rights plan, provided
that neither A/N nor any of its Affiliates (including any of its or their
lenders to which any Class B Common Units have been pledged) is an acquiring
person or similar person for which the rights would not be exercisable.

(e) If New Charter makes a dividend or other distribution of Class A Common
Stock on its Class A Common Stock, then Charter Holdings shall issue to (i) the
Charter Member for each Class A Common Unit held by the Charter Member a number
of Class A Common Units equal to the number of shares of Class A Common Stock
that was distributed on one share of Class A Common Stock and (ii) each Class B
Unitholder for each Class B Common Unit held by such holder a number of Class B
Common Units equal to the number of shares of Class A Common Stock that was
distributed on one share of Class A Common Stock. In such event, subject to
Section 4.8 of the LLC Agreement, New Charter shall, in addition, take such
other action as is necessary to preserve the 1:1 Up-C structure between New
Charter and Charter Holdings as set forth in Section 2.3(a).

(f) If New Charter pays a cash dividend on the Class A Common Stock not funded
(or previously funded) by a Tax Distribution (including cash accumulated as a
result of a prior Tax Distribution) or other pro rata distribution by Charter
Holdings on the Common Units, then each Class B Unitholder holding Class B
Common Units shall be entitled to receive from Charter Holdings a cash amount
equal to the amount of the per-share cash dividend paid on one share of Class A
Common Stock with respect to each Class B Common Unit held by such Class B
Unitholder or, if such Class B Unitholder agrees, that number of Class B Common
Units equal to the per-share value of such cash dividend, calculated by dividing
(i) the amount of the per-share cash dividend paid on one share of Class A
Common Stock, by (ii) the VWAP of the Class A Common Stock for the ten (10)
consecutive Trading Days ending on and including the record date for such
dividend, in each case, with respect to each Class B Common Unit held by such
Class B Unitholder.

(g) If New Charter makes a distribution of evidence of indebtedness, assets or
property (in each case other than cash or New Charter stock) on the Class A
Common Stock that the Charter Member did not receive (or previously receive)
through a pro rata distribution of such evidence of indebtedness, assets or
property on Common Units by Charter Holdings, then

 

-13-



--------------------------------------------------------------------------------

each Class B Unitholder holding Class B Common Units shall be entitled to
receive from New Charter a cash amount equal to the fair market value of the
per-share distribution on one share of Class A Common Stock, as determined by
the Board of Directors in good faith, or, if such Class B Unitholder agrees,
that number of Class B Common Units equal to the per-share value of such
distribution, calculated by dividing (i) the fair market value of the per-share
distribution on one share of Class A Common Stock, as determined by the Board of
Directors in good faith, by (ii) the VWAP of the Class A Common Stock for the
ten (10) consecutive Trading Days ending on and including the record date for
such dividend, in each case, with respect to each Class B Common Unit held by
such Class B Unitholder.

SECTION 3.1 Representations and Warranties of New Charter. New Charter
represents and warrants that (i) it is a corporation duly incorporated and is
validly existing under the laws of the State of Delaware, (ii) it has all
requisite corporate power and authority to enter into and perform this Agreement
and to consummate the transactions contemplated hereby, including the issuance
of Class A Common Stock in accordance with the terms hereof, (iii) the execution
and delivery of this Agreement by New Charter and the consummation by it of the
transactions contemplated hereby, including the issuance of the Class A Common
Stock, have been duly authorized by all necessary corporate action on the part
of New Charter, and (iv) this Agreement constitutes a legal, valid and binding
obligation of New Charter enforceable against New Charter in accordance with its
terms, except as enforcement may be limited by equitable principles or by
bankruptcy, insolvency, reorganization, moratorium, or similar laws relating to
or limiting creditors’ rights generally.

SECTION 3.2 Representations and Warranties of Charter Holdings and CCH II, LLC.
Charter Holdings and CCH II, LLC each represent and warrant with respect to
itself that (i) it is a limited liability company duly incorporated and is
validly existing under the laws of the State of Delaware, (ii) it has all
requisite limited liability power and authority to enter into and perform this
Agreement and to consummate the transactions contemplated hereby in accordance
with the terms hereof, (iii) the execution and delivery of this Agreement by
Charter Holdings or CCH II, LLC, as applicable, and the consummation by it of
the transactions contemplated hereby have been duly authorized by all necessary
limited liability action on the part of Charter Holdings or CCH II, LLC, as
applicable, and (iv) this Agreement constitutes a legal, valid and binding
obligation of Charter Holdings or CCH II, as applicable, enforceable against
Charter Holdings or CCH II, LLC, as applicable in accordance with its terms,
except as enforcement may be limited by equitable principles or by bankruptcy,
insolvency, reorganization, moratorium, or similar laws relating to or limiting
creditors’ rights generally.

SECTION 3.3 Representations and Warranties of the Class B Unitholders. Each
Class B Unitholder, severally and not jointly, represents and warrants that (i)
if such Class B Unitholder is an entity, it is duly incorporated or formed and
validly existing under the laws of such jurisdiction, (ii) if such Class B
Unitholder is an entity, it has all requisite corporate or other entity power
and authority to enter into and perform this Agreement and to consummate the
transactions contemplated hereby and if such Class B Unitholder is an
individual, it has all

 

-14-



--------------------------------------------------------------------------------

requisite capacity and authority to enter into and perform this Agreement and
the transactions contemplated hereby, (iii) if such Class B Unitholder is an
entity, the execution and delivery of this Agreement by it and consummation of
the transactions contemplated hereby have been duly authorized by all necessary
corporate or other entity action on the part of such Class B Unitholder, and
(iv) this Agreement constitutes a legal, valid and binding obligation of such
Class B Unitholder enforceable against it in accordance with its terms, except
as enforcement may be limited by equitable principles or by bankruptcy,
insolvency, reorganization, moratorium, or similar laws relating to or limiting
creditors’ rights generally.

SECTION 4.1 Additional Class B Unitholders. To the extent any Class B Common
Units are transferred to another Person in full compliance with the Specified
Documents, then such transferee (each, a “Permitted Transferee”) shall execute
and deliver a joinder to this Agreement, substantially in the form of Exhibit B,
whereupon such Permitted Transferee shall become a Class B Unitholder hereunder.

SECTION 4.2 Addresses and Notices. All notices, requests, consents and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by courier
service, by fax, by electronic mail (delivery receipt requested) or by certified
or registered mail (postage prepaid, return receipt requested) to the respective
parties at the following addresses (or at such other address for a party as
shall be as specified in a notice given in accordance with this Section 4.2):

 

  (a) If to New Charter, the Charter Member or Charter Holdings, to:

Charter Communications, Inc.

400 Atlantic Street, 10th Floor

Stamford, Connecticut 06901

Attention:

  General Counsel

Facsimile:

  (203) 564-1377

E-mail:

  rick.dykhouse@chartercom.com

with a copy to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Attention:   Steven A. Cohen   DongJu Song Facsimile:   (212) 203-2000 E-mail:  
SACohen@wlrk.com   DSong@wlrk.com

 

-15-



--------------------------------------------------------------------------------

  (b) If to A/N, to:

Advance/Newhouse Partnership

c/o Sabin Bermant & Gould LLP

One World Trade Center, 44th Floor

Attention:   Managing Partner Facsimile:   (212) 381-7232 E-mail:  
rhuber@sabinfirm.com

with a copy to:

Sullivan & Cromwell LLP

125 Broad Street

New York, New York 10004

Attention:   Brian Hamilton   Scott Crofton Facsimile:   212-558-3588 E-mail:  
hamiltonb@sullcrom.com   croftons@sullcrom.com

 

  (c) If to any other Class B Unitholder, to the address and other contact
information set forth in the records of Charter Holdings from time to time.

SECTION 4.3 Further Assurances. The parties shall execute, deliver, acknowledge
and file such further agreements and instruments and take such other actions as
may be reasonably necessary from time to time to make effective this Agreement
and the transactions contemplated herein.

SECTION 4.4 Termination. This Agreement shall terminate and be of no further
force or effect only at such time as no Class B Common Units or Convertible
Preferred Units remain outstanding.

SECTION 4.5 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of all of the parties and their respective successors and
permitted assigns, including, for the avoidance of doubt, any successor or
assign of New Charter or Charter Holdings by operation of law. Neither New
Charter nor Charter Holdings may assign their obligations under this Agreement
except by operation of law in connection with a Change of Control.

SECTION 4.6 No Third Party Beneficiaries. Neither this Agreement nor any
provision hereof is intended to confer upon any Person (other than the parties
hereto) any rights or remedies hereunder.

SECTION 4.7 Severability. The provisions of this Agreement shall be deemed not
to be severable.

 

-16-



--------------------------------------------------------------------------------

SECTION 4.8 Amendment; Waivers.

(a) No provision of this Agreement may be waived except by an instrument in
writing executed by the party against whom the waiver is to be effective. No
provision of this Agreement may be amended except by an instrument in writing
executed by New Charter, Charter Holdings, and A/N (if A/N or its Affiliates at
that time hold any Class B Common Units).

(b) No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies herein provided shall
be cumulative and not exclusive of any rights or remedies provided by law.

SECTION 4.9 Consent to Jurisdiction. Each party agrees that it shall bring any
action, suit, demand or proceeding (including counterclaims) in respect of any
claim arising out of or related to this Agreement or the transactions
contemplated hereby, exclusively in the Delaware Court of Chancery or, if
unavailable, the United States District Court for the District of Delaware, in
each case, sitting in the City of Wilmington, Delaware (the “Chosen Courts”),
and solely in connection with claims arising under this Agreement or the
transactions contemplated hereby (i) irrevocably submits to the exclusive
jurisdiction of the Chosen Courts, (ii) waives any objection to laying venue in
any such action, suit, demand or proceeding in the Chosen Courts, (iii) waives
any objection that the Chosen Courts are an inconvenient forum or do not have
jurisdiction over any party and (iv) agrees that service of process upon such
party in any such action, suit, demand or proceeding shall be effective if
notice is given in accordance with Section 4.2.

SECTION 4.10 Waiver of Jury Trial. Each of the parties hereto hereby irrevocably
waives any and all right to trial by jury in any legal proceeding arising out of
or related to this Agreement or the transactions contemplated hereby.

SECTION 4.11 Tax Treatment. For purposes of the Code and the Treasury
Regulations promulgated thereunder, this Agreement shall be treated as part of
the LLC Agreement of Charter Holdings as described in Section 761(c) of the Code
and Sections 1.704-1(b)(2)(ii)(h) and 1.761-1(c) of the Treasury Regulations
promulgated thereunder.

SECTION 4.12 Entire Agreement. This Agreement, including the Exhibits to this
Agreement, the Specified Documents and the Contribution Agreement embody the
entire agreement and understanding of the parties hereto in respect of the
subject matter contained in this Agreement. This Agreement supersedes all prior
agreements and understandings between the parties with respect to the subject
matter hereof and thereof, other than the Specified Documents.

SECTION 4.13 Specific Performance. Each party hereto acknowledges that the
remedies at law of the other parties for a breach or threatened breach of this
Agreement would

 

-17-



--------------------------------------------------------------------------------

be inadequate and, in recognition of this fact, any party to this Agreement,
without posting any bond or furnishing other security, and in addition to all
other remedies that may be available, shall be entitled to seek equitable relief
in the form of specific performance, a temporary restraining order, a temporary
or permanent injunction or any other equitable remedy that may then be available
and no party shall oppose the granting of such relief on the basis that money
damages would be sufficient.

SECTION 4.14 Independent Nature of Class B Unitholders’ Rights and
Obligations. The obligations of each Class B Unitholder hereunder are several
and not joint with the obligations of any other Class B Unitholder, and no Class
B Unitholder shall be responsible in any way for the performance of the
obligations of any other Class B Unitholder hereunder.

SECTION 4.15 Control of Subsidiaries. To the extent that this Agreement
obligates Charter Holdings or any other member of the Charter Group other than
New Charter, New Charter shall take all action necessary to ensure that such
party fulfills its obligations hereunder.

SECTION 4.16 Governing Law. This Agreement (and all claims, controversies and
causes of action, whether in contract, tort or otherwise) and the rights and
obligations of the parties hereunder shall be governed by, and construed,
interpreted and enforced in accordance with, the laws of the State of Delaware.

 

-18-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered, all as of the date first set forth above.

 

CHARTER COMMUNICATIONS, INC. By:  

/s/ Charles Fisher

  Name:   Charles Fisher   Title:   Senior Vice President, Corporate Finance CCH
II, LLC By:  

/s/ Charles Fisher

  Name:   Charles Fisher   Title:   Senior Vice President, Corporate Finance
CHARTER COMMUNICATIONS HOLDINGS, LLC By:  

/s/ Charles Fisher

  Name:   Charles Fisher   Title:   Senior Vice President, Corporate Finance
ADVANCE/NEWHOUSE PARTNERSHIP By:  

/s/ Steven A. Miron

  Name:   Steven A. Miron   Title:   Chief Executive Officer

[SIGNATURE PAGE TO EXCHANGE AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF]

EXCHANGE NOTICE

Charter Communications Holdings, LLC

[●]

Attention: General Counsel

Reference is hereby made to the Exchange Agreement, dated as of May 18, 2016 (as
amended from time to time in accordance with its terms, the “Exchange
Agreement”), among Charter Communications, Inc., Charter Communications
Holdings, LLC, A/N, CCH II, LLC and such other holders of Class B Common Units
(as defined therein) from time to time party thereto. Capitalized terms used but
not defined herein shall have the meanings given to them in the Exchange
Agreement.

Effective as of the Date of Exchange, but subject to the undersigned’s right to
withdraw this Exchange Notice as set forth below, the undersigned Class B
Unitholder hereby transfers to Charter Holdings the number of Class B Common
Units set forth below in Exchange for a Cash Exchange Payment to the account set
forth below or, at the option of the Manager, for shares of Class A Common Stock
to be issued in its name as set forth below, as set forth in the Exchange
Agreement. The undersigned hereby acknowledges that if the Class B Common Units
to be exchanged hereby represent in the aggregate 2% or less of all outstanding
Common Units, this Exchange Notice is revocable (without the consent of Charter
Holdings) only by a written notice of revocation delivered to Charter Holdings
at least two Business Days prior to the Date of Exchange; provided that this
Exchange Notice shall not be revocable if Charter Holdings notifies the
undersigned in writing that it will deliver a Cash Exchange Payment in respect
of the Class B Common Units that are subject to this Exchange Notice.

Legal Name of Class B Unitholder:

Address:

Number of Class B Common Units to be Exchanged:

Date of Exchange:

The undersigned hereby represents and warrants that (i) the undersigned has
requisite corporate or other entity power and authority to execute and deliver
this Exchange Notice and to perform the undersigned’s obligations hereunder;
(ii) this Exchange Notice has been duly executed and delivered by the
undersigned and is the legal, valid and binding obligation of the undersigned
enforceable against it in accordance with the terms thereof or hereof, as the
case may be, subject to applicable bankruptcy, insolvency and similar laws now
or hereafter in effect affecting creditors’ rights generally and the
availability of equitable remedies; (iii) the undersigned has good and
marketable title to its Class B Common Units that are subject to this Exchange
Notice, and such Class B Common Units are being transferred to Charter Holdings
free and clear of any pledge, lien, security interest, right of first refusal or
other encumbrance; and (iv) no consent, approval, authorization, order,
registration or qualification of, or any notice to or filing with, any third
party or any court or governmental agency or body having jurisdiction over the
undersigned or the Class B Common Units subject to this Exchange Notice is
required to be obtained or made by the undersigned for the transfer of such
Class B Common Units.

 

A-1



--------------------------------------------------------------------------------

Subject to the undersigned’s right to withdraw this Exchange Notice as set forth
in the Exchange Agreement, the undersigned hereby irrevocably constitutes and
appoints any officer of New Charter or Charter Holdings, as applicable, as the
attorney of the undersigned, with full power of substitution and resubstitution
in the premises, solely to do any and all things and to take any and all actions
necessary to effect the Exchange elected hereby, including to transfer to
Charter Holdings or New Charter the Class B Common Units subject to this
Exchange Notice and to deliver to the undersigned the cash or the shares of
Class A Common Stock to be delivered in Exchange therefor.

 

A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Exchange Notice to be executed and delivered by the undersigned or by its duly
authorized attorney.

 

By:

 

 

 

Name:

 

Title:

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF]

JOINDER AGREEMENT

This Joinder Agreement (“Joinder Agreement”) is a joinder to the Exchange
Agreement, dated as of May 18, 2016 (the “Agreement”), among Charter
Communications, Inc. (“New Charter”), Charter Communications Holdings, LLC
(“Charter Holdings”), Advance/Newhouse Partnership (“A/N”), CCH II, LLC and each
of the other Class B Unitholders from time to time party thereto. Capitalized
terms used but not defined in this Joinder Agreement shall have the meanings
given to them in the Agreement. This Joinder Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware. In the event of
any conflict between this Joinder Agreement and the Agreement, the terms of this
Joinder Agreement shall control.

The undersigned hereby joins and enters into the Agreement having acquired Class
B Common Units. By signing and returning this Joinder Agreement to New Charter
and Charter Holdings, the undersigned (i) accepts and agrees to be bound by and
subject to all of the terms and conditions of and agreements of a Class B
Unitholder in the Agreement, with all attendant rights, duties and obligations
of a Class B Unitholder thereunder and (ii) makes, as of the date hereof, each
of the representations and warranties of a Class B Unitholder in Section 3.3 of
the Agreement as fully as if such representations and warranties were set forth
herein. The parties to the Agreement shall treat the execution and delivery
hereof by the undersigned as the execution and delivery of the Agreement by the
undersigned and, upon receipt of this Joinder Agreement by New Charter and
Charter Holdings, the signature of the undersigned set forth below shall
constitute a counterpart signature to the signature page of the Agreement.

 

Name:

 

Address for Notices:

 

With copies to:

Attention:

 

 

B-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Joinder Agreement to be executed and delivered by the undersigned or by its duly
authorized attorney.

 

By:

 

 

 

Name:

 

Title:

 

Acknowledged as of             , 20    :

CHARTER COMMUNICATIONS, INC.

By:

 

 

 

Name:

 

Title:

CHARTER COMMUNICATIONS HOLDINGS, LLC

By:

 

 

 

Name:

 

Title:

 

B-2